In a child custody proceeding pursuant to Family Court Act article 6, the mother appeals from an order of the Family Court, Kings County (Martinez-Perez, J.), dated December 6, 1993, which, after a hearing, awarded custody of the parties’ children to the father.
Ordered that the order is affirmed, without costs or disbursements.
Custody matters are within the sound discretion of the Fam*380ily Court, and its findings should be accorded great deference on appeal since that court was in the best position to evaluate the testimony, character, and sincerity of the parties (see, Eschbach v Eschbach, 56 NY2d 167, 173-174; Matter of Takeo Kaji v Li Hwa Chen, 224 AD2d 423; Carlin v Carlin, 217 AD2d 679; Klat v Klat, 176 AD2d 922, 923; cf., Matter of Salvati v Salvati, 221 AD2d 541). Thus, the Family Court’s custody determination should not be disturbed unless it lacks a sound and substantial basis in the record (see, Matter of Takeo Kaji v Li Hwa Chen, supra; Igbal v Igbal, 214 AD2d 702; Matter of Guillermo v New York City Commr. of Social Servs., 210 AD2d 416; Klat v Klat, supra, at 923).
We find no basis to disturb the Family Court’s custody determination in this case. The record supports the Family Court’s finding that it is in the best interests of the children for their father to have custody of them (see, Eschbach v Eschbach, supra, at 171; Matter of Takeo Kaji v Li Hwa Chen, supra; Matter of Gago v Acevedo, 214 AD2d 565, 566; see also, Matter of Salvati v Salvati, supra). Balletta, J. P., Sullivan, Joy and Krausman, JJ., concur.